Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
All instances of  “0.055(WA)(D50,M)” recited in the specification should be corrected since this appears to be a typographical error.
Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Merkel (20100304082) for reasons of record.
Claim(s) 1-3,6-7,11,18,19,22-24,27,28,30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Merkel (20090220736).
Merkel teaches a method of producing a porous cordierite body where a chlorite raw material is added in an amount of 39.28 wt% (example 25)). An alumina source of kyanite is added in an amount of 43.81wt% and silica source of quartz is also added (Example 25). The sources are mixed, shaped into a body and fired [0110]. The A + AE +RE is below .5, see Tables 1 and 3, examples 8,9,13-15.
With respect to claim 2, the amount of chlorite is 39.28wt%.
With respect to claim 3, chlorite includes clinochlore.
With respect to claims 6 and 7, platy alumina is not added.
With respect to claim 11, 43.81wt% alumina source is added (Example 25).
With respect to claims 18 and 19, talc is not added in examples 25.
With respect to claim 11 the porosities of example 25 is 41.6% are greater than 35%.
With respect to claims 23,24 and 27 the contents of mullite, spinel, sapphirine and corundum are all below 10% (Example 25).
With respect to claim 28, the composition example 25 falls within the relationships.
With respect to claim 30 a honeycomb structure is extruded [0081].
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Response to Amendment
The amendment to the claims requiring A+AE+RE<.5 overcomes the rejection over  Merkel (20100304082) which includes greater than .5% La2O3.
The rejection of claim 33 over Merkel (20100304082) is maintain because claim 33 does not include a limitation requiring A+AE+RE<.5
With respect to the rejection over Merkel (20090220736) it is agreed examples 10-12 include Y2O3 however examples 8,9,13-15 do not include any Y2O3. Furthermore, Table 10 does not recite any compositions of any of the examples.
With respect to the Merkel teaching Y2O3 being added to contribute to a glass phase, a majority of the examples do not include Y2O3 therefor Y2O3 is not a required component.
Allowable Subject Matter
Claims 15,16,20,31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest the source material including alumina source, Al2SiO5 raw material and mullite raw material in the claimed amounts. The claims recite “an amount of 0% to 40%” thereby requiring positive amounts of these components.
The prior art also fails to teach or fairly suggest the thermal expansion of claim 20 and the E800°C/E25°C ratio of claim 31.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

Keg
06/16/2022